WHEELER, District Judge.
The act of 1894 provided for a duty on: “59. All medicinal preparations, not specially provided for in this act, twenty-five per centum ad valorem;” and put on the free list: “470. Drugs, suck as barks, beans, berries, balsams, * * * gums, * * * which are not edible, and which have not been advanced in condition by refining and grinding, or by other process of manufacture.” This article is a powder from the juice of the papaw melon, caught in pans, dried in the sun, sifted to take out foreign substances, packed in tins, and exported. It is not used, nor fit, for medicine, but is made into various forms of medicinal vegetable pepsin. It was assessed for duty as a medicinal preparation. The board sustained the protest that it was free.
A preparation is something prepared; and a medicinal preparation, medicine prepared. This article was not that; for it was not prepared. It was such a drug as those named, if not one of them, and was not edible. Drying in the sun was not refining, nor a process of manufacture. Frazee v. Moffitt, 20 Blatchf. 267, 18 Fed. 584. Neither was the sifting out of mechanical impurities. It had no effect upon the article itself, other than to get it by itself. This case is like U. S. v. Merck, 26 U. S. App. 541, 13 C. C. A. 432, and 66 Fed. 251, as to elaterium. Decision affirmed.